Exhibit 10.1

GRACO
RESTORATION PLAN
(2005 Restatement)


GRACO
RESTORATION PLAN
(2005 STATEMENT)




TABLE OF CONTENTS

        Page           SECTION 1. INTRODUCTION AND DEFINITIONS 1            
1.1. Preamble     1.2. Definitions       1.2.1. Chief Administrative Officer    
  1.2.2. Committee       1.2.3. Compensation       1.2.4. Disability      
1.2.5. Effective Date       1.2.6. Employer       1.2.7. Graco       1.2.8.
Graco Employee Retirement Plan       1.2.9. Participant       1.2.10. Plan      
1.2.11. Plan Statement       1.2.12. Separation from Service             SECTION
2. ELIGIBILITY TO PARTICIPATE 4             2.1. General Eligibility Rule    
2.2. Selection for Participation in the Plan             SECTION 3.
CONTRIBUTIONS 5             3.1. Participant Contributions     3.2. Graco
Contributions             SECTION 4. BENEFITS 6             4.1. Benefits in
General     4.2. Retirement Benefits     4.3. Death Benefit     4.4. Effect of
Misstatements by Participants             SECTION 5. VESTING 8           SECTION
6. UNFUNDED PLAN 9           SECTION 7. DISTRIBUTIONS 10             7.1.
Distribution       7.1.1. Time of Distribution       7.1.2. Form of Distribution
      7.1.3. Taxation of Distribution     7.2. General Distribution Rules      
7.2.1. Distribution in Cash       7.2.2. Facility of Payment       7.2.3.
Non-Duplication of Benefits             SECTION 8. SPENDTHRIFT PROVISION 12    
      SECTION 9. AMENDMENT AND TERMINATION 13             9.1. Amendment    
9.2. Discontinuance of Contributions and Termination of the Plan     9.3. Merger
or Spinoff of Plans       9.3.1. In General       9.3.2. Beneficiary
Designations             SECTION 10. INDEMNIFICATION 14           SECTION 11.
DETERMINATIONS — CLAIM PROCEDURES 15             11.1. Determinations     11.2.
Claim and Review Procedures             SECTION 12. PLAN ADMINISTRATION 16      
      12.1. Board of Directors     12.2. Committee     12.3. Chief
Administrative Officer     12.4. Fiduciary Responsibility — In General      
12.4.1. Limitation on Authority       12.4.2. Dual Capacity     12.5.
Administrator     12.6. Named Fiduciaries     12.7. Service of Process     12.8.
Rules and Regulations     12.9. Method of Executing Instruments     12.10.
Information Furnished by Participants     12.11. Receipt of Documents     12.12.
Powers of Attorney     12.13. Guardians and Conservators             SECTION 13.
IN GENERAL 19             13.1. Disclaimers       13.1.1. Effect on Employment  
    13.1.2. Sole Source of Benefits     13.2. Applicable Laws       13.2.1.
ERISA Status       13.2.2. Internal Revenue Code Status     13.3. Choice of Law
            SCHEDULE I— EMPLOYERS PARTICIPATING SI-1

GRACO
RESTORATION PLAN
(2005 Statement)


SECTION 1

INTRODUCTION AND DEFINITIONS

1.1.    Preamble.   Effective as of July 1, 1998, the Board of Directors of
Graco Inc. (“Graco”), a Minnesota corporation, established an unfunded
restoration benefit plan (the “Plan”) consisting of:

  (a)

an excess benefit plan designed to provide retirement benefits to eligible
employees as a replacement for the retirement benefits limited under the Graco
Employee Retirement Plan by operation of Section 415 of the Code (“Plan A”),
which plan is not subject to the Employee Retirement Income Security Act of 1974
(“ERISA”), and


  (b)

an excess compensation plan designed to provide benefits to eligible employees
as a replacement for the retirement benefits limited under the Graco Employee
Retirement Plan by operation of Section 401(a)(17) of the Code (“Plan B”), which
plan is subject to ERISA as a so-called “top hat” plan for a select group of
management or highly compensated employees.


Effective January 1, 2005, Graco restated the Plan in this nonqualified,
unfunded, deferred compensation plan under section 409A of the Internal Revenue
Code for the benefit of a select group of management or highly compensated
employees of Graco and participating Employers.

1.2.     Definitions.    The definitions contained in Subsection 1.1 and the
Rules of Interpretation contained in Subsection 1.2 of the Graco Employee
Retirement Plan, as the same may be amended from time to time, are hereby
incorporated herein by reference as if set forth herein in full, subject to the
following qualifications. When the following terms are used herein with initial
capital letters, they shall have the following meanings:

          1.2.1.     Chief Administrative Officer — the Chief Administrative
Officer, the Vice President of Human Resources, or the senior officer
responsible for the human resources function.

          1.2.2.     Committee — the Compensation Committee of the Board of
Directors.

          1.2.3.     Compensation — “Compensation” as defined in the Graco
Employee Retirement Plan, but disregarding Section 1.1.12(g) of the definition
in the Graco Employee Retirement Plan it shall include Participant contributions
to the Graco Deferred Compensation Plan (2005 Statement).

          1.2.4.     Disabled or Disability — an impairment which renders a
Participant unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months. A Disability must be evidenced by (i) a
certification by a doctor of medicine, or (ii) the official written
determination that the individual will be eligible for disability benefits under
the federal Social Security Act.

          1.2.5.     Effective Date — January 1, 2005.

          1.2.6.     Employer — each of the following employers:

  (a)

Graco,


  (b)

Any employer affiliated with Graco that adopts the Plan with the consent of
Graco and subject to such limitations (not inconsistent with federal law) as
Graco may impose with respect to the extent that service with such employer
prior to such adoption will be included in determining an employee’s initial
eligibility to enroll as a Participant in the Plan, and


  (c)

Any successor thereof that adopts the Plan.


The name of each Employer, the effective date of its adoption of the Plan, and a
specification of whether an employee’s pre-adoption service with such Employer
will be included in determining the Participant’s initial eligibility to enroll
as a Participant in the Plan shall be set forth in Schedule I to this Plan
Statement.

          1.2.7.     Graco — Graco Inc., a Minnesota corporation, and any
successor thereof.

          1.2.8.     Graco Employee Retirement Plan — the tax-qualified defined
benefit pension plan established by Graco for the benefit of employees eligible
to participate therein, as amended in the written document entitled “Graco
Employee Retirement Plan (1991 Restatement)” as the same may be further amended
from time to time.

          1.2.9.     Participant — an employee of an Employer who is selected
for participation in the Plan. An employee who has become a Participant shall
continue as a Participant in the Plan until the date of the Participant’s death
or, if earlier, the date upon which the Participant has received a distribution
of the Participant’s entire Account under the Plan.

          1.2.10.     Plan — the nonqualified, unfunded, deferred compensation
plan of Graco established for the benefit of employees eligible to participate
therein, as first set forth in this Plan Statement. (As used herein, “Plan”
refers to the legal entity established by Graco and not to the documents
pursuant to which the Plan is maintained. Those documents are referred to herein
as the “Plan Statement.”) The Plan shall be referred to as the “Graco
Restoration Plan.”

          1.2.11.     Plan Statement — this document entitled “Graco Restoration
Plan (2005 Restatement),” as the same may be amended from time to time.

          1.2.12.     Separation from Service — “Termination of Employment” as
defined in the Graco Employee Retirement Plan, except a Termination of
Employment shall occur only when a Participant has a separation from service for
the purposes of section 409A of the Code.

SECTION 2


ELIGIBILITY TO PARTICIPATE

2.1.    General Eligibility Rule.   An employee of an Employer who satisfies the
following three conditions:

  (a)

is a Participant in the Graco Employee Retirement Plan, and


  (b)

has experienced a legislated reduction in benefits under the Graco Employee
Retirement Plan due to limitations imposed by section 415 of the Code, section
401(a)(17) of the Code, or who have experienced a reduction in benefits due to
Participant contributions to the Graco Deferred Compensation Plan (2005
Statement), and


  (c)

is selected for participation (as described in Section 2.2),


shall be eligible to become a Participant.

2.2.     Selection for Participation in the Plan.   Only employees who are
selected for participation in the Plan by the Chief Administrative Officer shall
be eligible to become a participant in the Plan. The Chief Administrative
Officer shall not select any employee for participation unless the Chief
Administrative Officer determines that such employee is a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA). Notwithstanding the foregoing, any employee who was a Participant in
the Plan on December 31, 2004 shall continue to be a Participant in the Plan.

SECTION 3


CONTRIBUTIONS


3.1.    Participant Contributions.   No employee contributions are permitted
under the Plan.

3.2.    Graco Contributions.   Graco may, in its sole discretion, establish a
rabbi trust and make employer discretionary contributions to a rabbi trust to
fund benefits due under the Plan.

SECTION 4


BENEFITS


4.1.     Benefits in General.   The benefits under the Plan are based on the
formula contained in the Graco Employee Retirement Plan. Although the benefit
amount is based on the formula in the Graco Employee Retirement Plan, no
elections or optional forms of settlement under the Graco Employee Retirement
Plan shall apply to the benefits under the Plan.

4.2.     Retirement Benefits.   For Participants who have a Separation from
Service on or after October 1, 2006, upon the first day of the month after the
later of (i) the Participant attains age 62, or (ii) the Participant has a
Separation from Service, this Plan shall pay as a benefit to a Participant the
excess, if any, of:

  (a)

the amount that would have been payable to the Participant under the Graco
Employee Retirement Plan if such benefit had been determined:


  (i)

without regard to the benefit limitations under section 415 of the Code,


  (ii)

without regard to the compensation limitation of section 401(a)(17) of the Code,


  (iii)

by substituting the modified definition of “Compensation” contained in this Plan
for the definition of “Compensation” contained in the Graco Employee Retirement
Plan, and


  (iv)

disregarding, however, any Accrued Benefit over an amount equal to the limit
under section 401(a)(17) of the Code in the year payment of the benefit
commences; minus


  (b)

the amount paid and any amount to be paid from the Graco Employee Retirement
Plan.


For Participants who have a Separation from Service before October 1, 2006, upon
the first day of the month after the later of (i) the Participant attains age
62, or (ii) the Participant has a Separation from Service, this Plan shall pay
as a benefit to a Participant the excess, if any, of:

  (a)

the amount that would have been payable to the Participant under the Graco
Employee Retirement Plan if such benefit had been determined:


  (i)

without regard to the benefit limitations under section 415 of the Code,


  (ii)

without regard to the compensation limitation of section 401(a)(17) of the Code,


  (iii)

by substituting the modified definition of “Compensation” contained in this Plan
for the definition of “Compensation” contained in the Graco Employee Retirement
Plan, and


  (iv)

disregarding, however, any Accrued Benefit over $170,000 per year; minus


  (b)

the amount paid and any amount to be paid from the Graco Employee Retirement
Plan.


4.3.     Death Benefits.   If a Participant dies before distribution of the
Participant’s benefit is to commence and the Participant is married, the Plan
shall pay as a benefit to the surviving spouse of a Participant, the excess, if
any, of the amount determined under Subsection 4.2 that would be paid to a
surviving spouse under the Graco Employee Retirement Plan.

4.4.     Effect of Misstatements by Participants.   If any Participant in any
written statement required by an Employer or the Committee under the Plan
misstates his age or the age of any person upon whose survival the payment of
any benefit in respect of such Participant is contingent or any other fact the
misstatement of which would affect the amount of the benefit payable hereunder,
the amount of the benefit to be available with respect to such Participant will
be adjusted retroactively to the amount which would have been payable if such
fact or facts had not been misstated; provided, however, that in no event will
the Plan be liable to pay any greater benefit with respect to any Participant
than that which would have been payable on the basis of the truth.

SECTION 5


VESTING


A Participant shall be fully vested in the funds credited to the Participant’s
Account at all times.

SECTION 6


UNFUNDED PLAN


The obligations to make payments under the Plan constitute only the unsecured
(but legally enforceable) promises of Graco to make such payments. No
Participant shall have any lien, prior claim or other security interest in any
property of Graco and Affiliates. Graco shall have no obligation to establish or
maintain any fund, trust or account (other than a bookkeeping account) for the
purpose of funding or paying the benefits promised under the Plan. If such a
fund, trust or account is established, the property therein that is allocable to
an Employer shall remain the sole and exclusive property of that Employer.

SECTION 7


DISTRIBUTIONS

7.1.

Distribution.


  7.1.1.

Time of Distribution.


  (a)

Default Time of Distribution.   A Participant’s benefit shall commence as of the
first day of the month after the later of the date (i) the Participant attains
age 62, or (ii) the Participant has a Separation from Service. If a Participant
dies before distribution of the Participant’s benefit is to commence and the
Participant is married, the Participant’s benefit shall commence as of the first
day of the month after the date the Participant would have attained age 62 (if
the Participant had not died). If a Participant dies before distribution of the
Participant’s benefit is to commence and the Participant is single, no benefit
will be paid under the Plan.


  (b)

Delay in Distribution to Key Employees.   Notwithstanding the foregoing, in the
case of a distribution to a Participant who is a key employee where the timing
of the distribution is based on the key employee’s Separation from Service, the
date of distribution to the key employee shall be the first day of the month
following the date that is six (6) months after the date of the key employee’s
Separation from Service (or, if earlier, the date of the Participant’s death). A
key employee shall be a key employee as defined in section 416(i) of the Code
without regard to paragraph 5 of section 416(i) of the Code. All distributions
under this Plan shall comply with the requirements of section 409A(a)(2)(B)(i)
of the Code.


  7.1.2.

Form of Distribution.


  (a)

Default Form of Distribution.   If a Participant is married at the time
distribution of a Participant’s benefit is to commence, a Participant’s benefit
shall be paid in the form of a Qualified Joint and Survivor Annuity Form (an
joint and survivor annuity paid over the life of the Participant and the annuity
reduced and 50% of the annuity paid to the spouse after the Participant’s death
if the spouse survives the Participant, although the annuity shall not be
subject to the rules governing qualified joint and survivor annuities under the
Code). If a Participant is single at the time distribution of a Participant’s
benefit is to commence, a Participant’s benefit shall be paid in the Basic
Pension Form (a single life annuity). If a Participant dies before distribution
of the Participant’s benefit is to commence and the Participant is married, a
Participant’s benefit shall be paid to the Participant’s spouse in the form of a
survivor annuity as described under Section 4.1 of the Graco Employee Retirement
Plan. If a Participant dies before distribution of the Participant’s benefit is
to commence and the Participant is single, no benefit will be paid under the
Plan.


  (b)

Small Amount Lump Sum Distribution.   If the value of a Participant’s benefit
under the Plan as of the date the Participant’s benefit is to commence is Ten
Thousand Dollars ($10,000) or less, the benefit shall be paid in a single lump
sum payment.


          7.1.3. Taxation of Distribution.   The Participant’s benefit shall be
subject to Federal income and employment taxes at the time of payment or such
earlier date as provided under the Code. The Participant’s benefit shall also be
subject to applicable state taxes.

7.2.     General Distribution Rules.

          7.2.1.     Distribution in Cash.   Distribution of a Participant’s
benefit shall be made in cash.

          7.2.2.     Facility of Payment. In case of the legal disability,
including minority, of a Participant or Beneficiary entitled to receive any
distribution under the Plan, payment shall be made, if the Chief Administrative
Officer shall be advised of the existence of such condition:

  (a)

To the duly appointed guardian or conservator of such Participant or
Beneficiary, or


  (b)

To the duly appointed attorney-in-fact or other legal representative of such
Participant or Beneficiary, or


  (c)

To a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided, however, such
person or institution has satisfied the Chief Administrative Officer that the
payment will be used for the best interest and assist in the care of such
Participant or Beneficiary, and provided further, that no prior claim for said
payment has been made by a duly appointed guardian, conservator,
attorney-in-fact or other legal representative of such Participant or
Beneficiary as provided above.


Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of Graco
and the Employers therefore.

          7.2.3.     Non-Duplication of Benefits. There shall be no duplication
of benefits under the Plan by itself, or under and the Plan and the Graco
Employee Retirement Plan. If by reason of employment a Participant is eligible
for more than one benefit, the Participant shall receive only one benefit.

SECTION 8

SPENDTHRIFT PROVISION

No Participant or Beneficiary shall have any transmissible interest in any
Account nor shall any Participant or Beneficiary have any power to anticipate,
alienate, dispose of, pledge or encumber the same, nor shall the Plan recognize
any assignment thereof, either in whole or in part, nor shall the Account be
subject to attachment, garnishment, execution following judgment or other legal
process (including without limitation any domestic relations order, whether or
not a “qualified domestic relations order” under section 414(p) of the Code and
section 206(d) of ERISA) before the Account is distributed to the Participant or
Beneficiary.

The power to designate Beneficiaries to receive the Account of a Participant in
the event of death shall not permit or be construed to permit such power or
right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber the Participant’s Account or any part thereof, and any
attempt of a Participant so to exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by Graco, the
Committee, and the Chief Administrative Officer.

SECTION 9

AMENDMENT AND TERMINATION

9.1.    Amendment.   Graco reserves the power to amend this Plan Statement
either prospectively or retroactively or both:

  (a)

in any respect by action of its Board of Directors;


  (b)

in any respect that does not materially increase the cost of the Plan by action
of the Committee; and


  (c)

in any respect with regard to eligibility, to add or remove participating
employers by action of the Chief Administrative Officer.


The power to amend this Plan Statement may not be delegated.

9.2.    Discontinuance of Contributions and Termination of Plan.   Graco also
reserves the right, by action of its Board of Directors, at any time to totally
or partially terminate the Plan, and to reduce, suspend or discontinue
contributions to the Plan.

9.3.     Merger or Spinoff of Plans.

          9.3.1.        In General.   The Committee may cause all or a part of
the Plan to be merged with all or a part of any other plan. The Committee may
cause all or a part of the Plan to be spun off to another plan.

          9.3.2.        Beneficiary Designations.   If assets and liabilities
are transferred from another plan to the Plan, Beneficiary designations made
under that plan shall become void with respect to deaths occurring on or after
the date as of which such transfer is made and the Beneficiary designation rules
of this Plan Statement shall apply beginning on such date.

              

SECTION 10


INDEMNIFICATION


Except as prohibited by applicable law, Graco shall defend, indemnify and hold
harmless from any and all liabilities, costs and expenses (including legal
fees), to the extent not covered by insurance, each officer, director or
employee of Graco, who is a party to or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding with respect to the
Plan, whether imposed under ERISA or otherwise, wherever brought, whether civil,
criminal, administrative or investigative by reason of the fact that the
individual is or was a fiduciary or administrator of the Plan (as defined in
ERISA), or by reason of acting in any other capacity in connection with the
Plan. No such indemnification, however, shall be required or provided if such
liability arises (i) from the individual’s claim for the individual’s own
benefit, (ii) from the proven willful misconduct, fraud or the bad faith of the
individual, or (iii) from the criminal misconduct of such individual if the
individual had reason to believe the conduct was unlawful. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the person did not act in good faith, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that the
individual’s conduct was unlawful. This indemnification shall continue as to an
individual who has ceased to be an officer, director or employee of Graco and
shall inure to the benefit of the heirs, executors and administrators of such an
individual.

SECTION 11


DETERMINATIONS — CLAIM PROCEDURES


11.1.     Determinations.   The benefits under the Plan will be paid only if the
Chief Administrative Officer and, to the extent a Participant appeals a claim,
the Committee decide in their discretion that the applicant is entitled to them.
The Chief Administrative Officer has discretionary authority to grant or deny
benefits under the Plan. The Chief Administrative Officer shall have the sole
discretion, authority and responsibility to interpret and construe this Plan
Statement and all relevant documents and information, and to determine all
factual and legal questions under the Plan, including but not limited to the
entitlement of all persons to benefits and the amounts of their benefits. The
Chief Administrative Officer shall make such determinations as may be required
from time to time in the administration of the Plan. This discretionary
authority shall include all matters arising under the Plan. An application for a
distribution shall be considered as a claim.

11.2.     Claim and Review Procedures.   Until modified by the Committee, the
claim and review procedures set forth in the Graco Employee Retirement Plan
shall be the mandatory claims and review procedure for the resolution of
disputes and disposition of claims filed under the Plan to be reviewed by the
Chief Administrative Officer and the Committee.

SECTION 12


PLAN ADMINISTRATION


12.1.    Board of Directors.   The Board of Directors shall have the authority
to amend, freeze or terminate the Plan.

12.2.    Committee.   Functions generally assigned to the Committee may be
delegated to and discharged by Graco’s officers or a committee.

12.3.    Chief Administrative Officer.   Functions generally assigned to the
Chief Administrative Officer may be delegated to and discharged by employees of
Graco’s Human Resources Department. The Vice President shall not have any
authority with respect to the determination of any matter specially affecting
his or her individual interest in the Plan (as distinguished from the interests
of all Participants and Beneficiaries or a broad class of Participants and
Beneficiaries), all such authority being vested in and exercisable only by the
Committee.

12.4.     Fiduciary Responsibility — In General.

        12.4.1.     Limitation on Authority.   No action taken by any fiduciary,
if authority to take such action has been delegated or redelegated to it, shall
be the responsibility of any other fiduciary except as may be required by the
provisions of ERISA. Except to the extent imposed by ERISA, no fiduciary shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other fiduciary by this Plan Statement or by
ERISA

        12.4.2.     Dual Capacity.   Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

12.5.     Administrator.   Graco shall be the administrator for purposes of
section 3(16)(A) of ERISA.

12.6.     Named Fiduciaries.   The Chief Administrative Officer and the
Committee shall be named fiduciaries.

12.7.     Service of Process.   In the absence of any designation to the
contrary by Graco, the General Counsel of Graco is designated as the appropriate
and exclusive agent for the receipt of service of process directed to the Plan
in any legal proceeding, including arbitration, involving the Plan.

12.8.    Rules and Regulations.   Any rule not in conflict or at variance with
the provisions hereof may be adopted by the Committee.

12.9.    Method of Executing Instruments.   Information to be supplied or
written notices to be made or consents to be given by Graco or the Committee
pursuant to any provision of this Plan Statement may be signed in the name of
Graco by any officer or by any employee who has been authorized to make such
certification or to give such notices or consents or by any Committee member.

12.10.    Information Furnished by Participants.   Neither Graco, the Committee,
or the Chief Administrative Officer shall be liable or responsible for any error
in the computation of the Account of a Participant resulting from any
misstatement of fact made by the Participant, directly or indirectly, to Graco,
the Committee, or the Chief Administrative Officer, and used by them in
determining the Participant’s Account. Neither Graco, the Committee, or the
Chief Administrative Officer shall be obligated or required to increase the
Account of such Participant which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participant. However, the
Account of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate for the Participant in
view of the truth.

12.11.    Receipt of Documents.   If a form or document must be filed with or
received by Graco, the Committee, or the Chief Administrative Officer (the
“appropriate entity”), it must be actually received by the appropriate entity to
be effective. The determination of whether or when a form or document has been
received by the appropriate entity shall be made by the Chief Administrative
Officer on the basis of what documents are acknowledged by the appropriate
entity to be in its actual possession without regard to the “mailbox rule” or
similar rule of evidence. The absence of a document in the appropriate entity’s
records and files shall be conclusive and binding proof that the document was
not received by the appropriate entity.

12.12.    Powers of Attorney.   The Plan shall recognize a document submitted to
the Chief Administrative Officer by which a Participant or Beneficiary appoints
another person as his or her attorney in fact, under the following rules:

  (a)

that neither Graco or the Chief Administrative Officer shall be required to
determine whether the document complies with the applicable state law regarding
powers of attorneys or attorneys in fact;


  (b)

that if the document enumerates one or more specific powers in addition to a
general power to act, the enumeration of one or more specific powers shall not
be deemed to limit the generality of the general power to act; in other words,
the general power shall continue to be in force; and


  (c)

that the document is signed by the Participant or Beneficiary and is notarized.


The Chief Administrative Officer may establish additional rules for the
acceptance of powers of attorneys for Plan purposes. The Chief Administrative
Officer may review the document as to whether it complies with the rules. If
there is a conflict between the action of a court appointed guardian or
conservator and an attorney in fact, then the authority of the court appointed
guardian or conservator shall be recognized as superior to that of an attorney
in fact.

12.13.     Guardians and Conservators.   The Plan shall recognize the authority
of a court appointed guardian or conservator to act on behalf of a Participant
or Beneficiary to the extent such action is within the authority granted to the
court appointed guardian or conservator.

SECTION 13

IN GENERAL

13.1.   Disclaimers.

          13.1.1.    Effect on Employment.   Neither the terms of this Plan
Statement nor the benefits hereunder nor the continuance thereof shall be a term
of the employment of any employee, and Graco shall not be obligated to continue
the Plan. The terms of this Plan Statement shall not give any employee the right
to be retained in the employment of an Employer.

          13.1.2.    Sole Source of Benefits.   Neither Graco nor any of its
officers nor any member of its Board of Directors nor any member of the
Committee in any way guarantee Participant Accounts against loss or
depreciation, nor do they guarantee the payment of any benefit or amount which
may become due and payable hereunder to any Participant, Beneficiary, or other
person. Each Participant, Beneficiary, or other person entitled at any time to
payments hereunder shall look solely to the assets of Graco and the
Participant’s Employer for such payments. If an Account shall have been
distributed to a former Participant, Beneficiary, or any other person entitled
to the receipt thereof, such former Participant, Beneficiary, or other person,
as the case may be, shall have no further right or interest in the other assets.

13.2.     Applicable Laws.

          13.2.1.     ERISA Status.   The Plan is maintained with the
understanding that the Plan is an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as provided in sections 201(2), 301(3) and
401(a)(1) of ERISA, and section 2520.104-23 of the regulations under ERISA. Each
provision shall be interpreted and administered accordingly.

          13.2.2.     Internal Revenue Code Status.   The Plan is maintained as
a nonqualified deferred compensation arrangement under section 409A of the Code.
The rules of section 401(a) et. seq. of the Code shall not apply to the Plan.
The rules of sections 3121(v) and 3306(r)(2) of the Code shall apply to the
Plan. Each provision shall be interpreted and administered accordingly.
Notwithstanding the foregoing, neither Graco nor any of its officers, directors,
agents or affiliates shall be obligated, directly or indirectly, to any
Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with the Code.

13.3.        Choice of Law.   This instrument has been executed and delivered in
the State of Minnesota and, except to the extent that federal law is
controlling, shall be construed and enforced in accordance with the laws of the
State of Minnesota.


SCHEDULE I


EMPLOYERS PARTICIPATING

          Name of Employer Effective Date of
  Plan Adoption             1. Graco Inc. 01/01/1998           2. Graco
Minnesota Inc. 01/01/1998  